OFFICE OF
                                                                           APPELLATE COURTS

                                                                               AUG 2 8 2014
                                STATE OF MINNESOTA

                                 IN SUPREME COURT                            FILED
                                         A14-0435

In re Petition for Disciplinary Action against
Bruce Anthony Kunz, a Minnesota Attorney,
Registration No. 225289.

                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Bruce Anthony Kunz committed

professional misconduct warranting public discipline, namely: (1) entering into business

transactions with clients without the required written disclosures and without obtaining

their written, informed consent to the essential terms of the transactions and respondent's

role in them, in violation of Minn. R. Prof. Conduct 1.8(a); (2) representing clients

despite a conflict of interest that existed because of the business transactions respondent

had entered into with these clients, including representing one such client in a bankruptcy

proceeding, in violation of Minn. R. Prof. Conduct 1.7(a)(2) and 8.4(d); and (3) failing to

disclose a client's interest in and income from one of respondent's business transactions

with the client to a bankruptcy court and bankruptcy trustee, in violation of Minn. R.

Prof. Conduct 3.3(a), 4.1, and 8.4(c).

       Respondent unconditionally admits the allegations in the petition, withdraws his

previously filed answer, and waives his rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR). In a stipulation, respondent and the Director jointly

recommend that the appropriate discipline is suspension from the practice of law for a


                                             1
minimum of 4 months, with the right to file a petition for reinstatement not more than 60

days before the expiration of the suspension period.

      This court has independently reviewed the file and approves the jointly

recommended disposition.

      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that:

      1.     Respondent Bruce Anthony Kunz is suspended from the practice of law for

a minimum of 4 months, effective 14 days from the date of the filing of this order, with

leave to file a petition for reinstatement not more than 60 days before the expiration of

the minimum suspension period;

      2.     Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR. Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination, and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR; and

      3.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

      Dated: August 28, 2014

                                                BY THE COURT:



                                                    kit , •id     ?—
                                                Alan C. Page
                                                Associate Justice


                                            2